     David W. Hodges (admitted pro hac vice)
1
     dhodges@kennedyhodges.com
2    KENNEDY HODGES, LLP
     Texas State Bar No. 00796765
3    4409 Montrose Blvd., Suite 200
     Houston, Texas 77006
4
     Telephone: (713) 523-0001
5    Facsimile: (713) 523-1116

6    LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
7
8    LOCAL COUNSEL:
     Jeffrey Albregts
9    Nevada State Bar No. 0066
     Krista N. Albregts
10   Krista.albregts@gmail.com
     Nevada State Bar No. 13301
11   701 Shadow Lane, Suite 150
     Las Vegas, Nevada 89106
12   Telephone: 702-483-5026
13
                              IN THE UNITED STATES DISTRICT COURT
14                                 FOR THE DISTRICT OF NEVADA
15   CORISSA JONES, et. al.,                        )   No. 2:15-cv-01382-RFB-CWH
                                                    )
16                                                  )
                 Plaintiff,
                                                    )   JOINT STIPULATION OF DISMISSAL
17
     v.                                             )   OF OPT-IN PLAINTIFF WITHOUT
18                                                  )   PREJUDICE UNDER RULE 41(a)(1)
                                                    )
     SHAC, LLC, D/B/A SHAPPHIRE                     )
19
     GENTLEMEN’S CLUB, et. al.,                     )
20                                                  )
                 Defendants.                        )
21
22
            Pursuant to Rule 41, the parties jointly stipulate that the following Opt-In Plaintiff’s
23
     claims are dismissed without prejudice:
24
25          1.   Summer Taylor (Doc. 60)
26
            The parties are dismissing the above-referenced claim because this particular Opt-In
27
     Plaintiff no longer wishes to pursue her claims and requests to be withdrawn from the suit.
28

                                                1                 Case No. 3:17-cv-00855-WHA
                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE UNDER RULE 41(a)(1)
1
2
3    DATED: December 13, 2018                            Respectfully submitted,
4
      KENNEDY HODGES, L.L.P.                            GREENBERG TRAURIG, LLP
5
6     By: /s/ David W. Hodges                           By: _/s/ Alayne M. Opie__________
      David W. Hodges (admitted pro hac vice)           MARK E. FERRARIO
7     dhodges@kennedyhodges.com                         Nevada Bar No. 1625
      Texas State Bar No. 00796765                      TAMI D. COWDEN
8     4409 Montrose Blvd., Suite 200                    Nevada Bar No. 8994
9     Houston, Texas 77006                              ALAYNE M. OPIE
      Telephone: (713) 523-0001                         Nevada Bar No. 12623
10    Facsimile: (713) 523-1116                         GREENBERG TRAURIG, LLP
                                                        10845 Griffith Peak Drive, Suite 600
11    LEAD ATTORNEY IN CHARGE FOR                       Las Vegas, Nevada 89135
12    PLAINTIFF AND CLASS MEMBERS                       Telephone: (702) 792-3773
                                                        Facsimile: (702) 792-9002
13    LOCAL COUNSEL:                                    Email: ferrariom@gtlaw.com
      Jeffrey Albregts                                  cowdent@gtlaw.com
14    Nevada State Bar No. 0066                         opiea@gtlaw.com
      Krista N. Albregts
15    Krista.albregts@gmail.com                         Attorneys for SHAC, LLC dba Sapphire
      Nevada State Bar No. 13301
16                                                      Gentlemen’s Club, SHAC MT, LLC, David
      701 Shadow Lane, Suite 150
      Las Vegas, Nevada 89106                           Michael Talla, and Peter Feinstein
17
      Telephone: 702-483-5026
18
                                    CERTIFICATE OF SERVICE
19
20         I certify that on December 13, 2018 I filed this document on the District of Nevada system
     which will serve a true copy on all parties of record via electronic mail.
21
                                                 /s/ David W. Hodges
22                                               David W. Hodges
23
24
25          IT IS SO ORDERED this14th day of December, 2018.
26
27
28                                        UNITED STATES DISTRICT COURT JUDGE


                                                2                 Case No. 3:17-cv-00855-WHA
                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE UNDER RULE 41(a)(1)
